Citation Nr: 0638038	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-37 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to a single 20 percent evaluation for hearing 
loss and tinnitus, which are currently assigned separate 10 
percent evaluations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The veteran appealed, through his 
representative, the RO's decision to assign separate 10 
percent ratings for hearing loss and tinnitus rather than a 
single 20 percent rating for the two disabilities.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge.  At that hearing, the veteran's 
representative acknowledged that the issue developed for 
appellate review was "moot pretty much" because of the way 
the law was written, but nevertheless wished to present 
argument relevant to the veteran's assertions that his 
hearing loss and tinnitus have worsened.  Because claims for 
higher ratings are not on appeal to the Board, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran was awarded service connection for tinnitus 
in May 1995, and it has been rated as 10 percent disabling.

2.  The veteran was awarded service connection for bilateral 
hearing loss in January 2003, and it has been rated as 10 
percent disabling.


CONCLUSION OF LAW

Entitlement to a single 20 percent evaluation for the 
veteran's separate disabilities is not permitted by law.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the standard for assisting claimants in 
the processing of claims for VA benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106- 475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  Because the law, and not the evidence, is 
dispositive of this claim, application of the provisions of 
the VCAA would not be helpful to the claimant.  No further 
assistance or development in accordance with the VCAA is 
required in this case.  Mason v. Principi, 16 Vet. App. 129 
(2002).

The veteran contends that his 10 percent awards for tinnitus 
and hearing loss should first be added to establish a single 
20 percent disability rating for the two hearing related 
disabilities, before applying the disabilities to the 
Combined Ratings Table found in the VA regulations.  See 
38 C.F.R. § 4.25, Table I (2006).  The veteran's reasoning is 
that using a single 20 percent rating for these two service-
connected disabilities would result in a higher combined 
disability rating when all of his service-connected 
disabilities are combined utilizing the Combined Ratings 
Table.  Simply put, however, adding the veteran's tinnitus 
and hearing loss disabilities prior to application of the 
Combined Ratings Table is not permitted by the laws and 
regulations governing award of VA compensation benefits.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity for each listed disability.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA regulations require 
that, with certain specific exceptions not relevant here, all 
disabilities, including disabilities arising from a single 
disease entity, must first be rated separately, and then 
combined (not added) utilizing the Combined Ratings Table.  
38 C.F.R. § 4.25(b).  The rating schedule provides separate 
rating criteria for hearing loss and tinnitus, and allows for 
a single rating for the two only in instances where they are 
manifestations of a disease entity such as Meniere's 
syndrome.  38 C.F.R. § 4.87 (2006).  Because the veteran is 
not service-connected for Meniere's syndrome, the law does 
not allow for assignment of a single rating for the two 
disabilities.  In short, VA regulations simply do not permit 
the adding of separate disability ratings as proposed by the 
veteran, but instead require that service-connected 
disability ratings be combined utilizing the Combined Ratings 
Table.  The veteran's claim is thus denied as a matter of 
law. 


ORDER

Entitlement to a single 20 percent evaluation for hearing 
loss and tinnitus, currently assigned separate 10 percent 
evaluations, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


